Citation Nr: 0932460	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  02-13 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 20 percent beginning 
January 29, 2003, and a rating higher than 30 percent 
beginning April 7, 2005, for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty for 
more than 23 years, retiring in October 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

Then, in an April 2004 rating decision, the RO granted a 20 
percent rating for bilateral hearing loss, effective January 
29, 2003.  The Veteran continued his appeal for a higher from 
the effective date of the 20 percent rating.  

In November 2004, the Veteran appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims files.  

In a March 2005 decision, the Board denied two issues on 
appeal, including a compensable rating prior to January 29, 
2003, for bilateral hearing loss.  As such, the Board in this 
decision will address the propriety of the ratings for 
bilateral hearing loss for the period beginning January 29, 
2003.  

Also in March 2005, the Board remanded the issues of a higher 
rating for bilateral hearing loss from January 29, 2003 and 
of service connection for a nervous condition and tremors.  
As the service connection issues were subsequently granted by 
the RO in a March 2009 rating decision, they are not before 
the Board for consideration.  

Also in the March 2009 rating decision, the RO granted a 30 
percent rating for bilateral hearing loss, effective April 7, 
2005.  The Veteran continued his appeal for a higher rating.  



As noted in the March 2005 Board decision, a statement of the 
Veteran in April 2004 is construed either as a claim for a 
total disability rating based on individual unemployability 
due to service-connected disability or as a claim for 
nonservice-connected pension benefits.  The matter was 
referred to the RO for appropriate action, but it does not 
appear that any action has since been taken.  Moreover, it 
appears from statements and evidence received in July 2009 
that the Veteran is claiming a higher rating for his service-
connected tinnitus.  This matter is also referred to the RO 
for appropriate consideration.  


FINDINGS OF FACT

1.  Beginning January 29, 2003, bilateral hearing loss is 
manifested by auditory acuity level IV in the right ear and 
auditory acuity level VIII in the left ear.  

2.  Beginning April 7, 2005, bilateral hearing loss is 
manifested by auditory acuity level VI in the right ear and 
auditory acuity level VII in the left ear.  


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent beginning 
January 29, 2003, and a rating higher than 30 percent 
beginning April 7, 2005, for bilateral hearing loss, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. § 4.1, 4.85, 4.86, Diagnostic Code 6100 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  

The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).   

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in August 2001 and June 2008.  The notice 
included the type of evidence needed to substantiate the 
claim for a higher rating, namely evidence to show that the 
service-connected bilateral hearing loss have gotten worse.  
The Veteran was informed that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
private medical records or authorize VA to obtain the records 
on his behalf.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of 
the elements of the claim, except for the provisions for the 
effective date of the claim); and of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) (evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment and daily life, except general 
notice of the criteria of the Diagnostic Code under which the 
claimant is rated, which consists of a specific measurement 
or test result).  

As for the notice of the effective date of the claim, the 
claim for a higher rating is denied, and thus no effective 
date can be assigned as a matter of law.  Accordingly, there 
can be no possibility of any prejudice to the Veteran with 
respect to any defect in the VCAA notice required under 
Dingess at 19 Vet. App. 473. 

To the extent that the June 2008 VCAA notice letter was sent 
after the initial adjudication of the claim, the timing of 
the notice did not comply with the requirement that the 
notice must precede the adjudication.  The timing error was 
cured by substantial content-complying VCAA notice and 
subsequent readjudication of the claim as evidenced by the 
rating decision and supplemental statement of the case, both 
dated in March 2009.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).



Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The Veteran was afforded the opportunity for a 
personal hearing before the undersigned in November 2004.  
The RO has obtained the VA records of the Veteran.  He has 
not identified any additionally available evidence, such as 
private medical records, for consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The Veteran was afforded VA examinations in January 2003, 
April 2005, and December 2008, specifically to evaluate the 
nature and severity of his bilateral hearing loss.  There is 
no evidence in the record dated subsequent to the December 
2008 VA examination that shows a material change in the 
disability to warrant a reexamination.  38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the Veteran is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Ratings for hearing loss range from noncompensable to 100 
percent and are based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the Rating Schedule establishes eleven auditory 
acuity levels, ranging from numeric level I for essentially 
normal acuity to numeric level XI for profound deafness.  38 
C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

In this case, the Veteran's bilateral hearing loss is rated 
as 20 percent disabling beginning January 29, 2003 and 30 
percent disabling beginning April 7, 2005, under 38 C.F.R. § 
4.85, Diagnostic Code 6100.  

The record shows that the Veteran underwent VA examinations 
on January 29, 2003, April 7, 2005, and December 18, 2008.  

At the time of the January 2003 VA examination, audiometric 
testing revealed the following pure tone thresholds, in 
decibels, at 1000, 2000, 3000, and 4000 Hertz of 30, 30, 55, 
and 90, for an average of 51 in the right ear; and of 40, 30, 
70, and 95, for an average of 59 in the left ear.  Speech 
recognition scores per Maryland CNC were 80 percent in the 
right ear and 48 percent in the left ear.  These VA 
audiometric findings reflect level IV auditory acuity in the 
right ear and level VIII auditory acuity in the left ear.  38 
C.F.R. § 4.85, Table VI.  These numeric designations in 
combination correspond to a 20 percent rating under Table 
VII, Diagnostic Code 6100.  



At the time of the April 2005 VA examination, audiometric 
testing revealed the following pure tone thresholds, in 
decibels, at 1000, 2000, 3000, and 4000 Hertz  of 40, 50, 60, 
and 85, for an average of 59 in the right ear; and of 45, 50, 
80, and 105, for an average of 70 in the left ear.  Speech 
recognition scores per Maryland CNC were 64 percent in both 
ears.  These VA audiometric findings reflect level VI 
auditory acuity in the right ear and level VII auditory 
acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  These 
numeric designations in combination correspond to a 30 
percent rating under Table VII, Diagnostic Code 6100.  

At the time of the December 2008 VA examination, audiometric 
testing revealed the following pure tone thresholds, in 
decibels, at 1000, 2000, 3000, and 4000 Hertz of 50, 50, 75, 
and 105, for an average of 70 in the right ear; and of 45, 
50, 65, and 105, for an average of 66 in the left ear.  
Speech recognition scores per Maryland CNC were 72 percent in 
the right ear and 68 percent in the left ear.  These VA 
audiometric findings reflect level VI auditory acuity in both 
ears.  38 C.F.R. § 4.85, Table VI.  These numeric 
designations in combination correspond to a 30 percent rating 
under Table VII, Diagnostic Code 6100.  

There are no other records - VA or private - to indicate that 
the Veteran's auditory acuity levels were different, or 
reflected hearing loss findings that were worse, than those 
reflected on the VA examination reports, for the period 
before April 7, 2005 and period beginning April 7, 2005.  In 
that regard, VA outpatient records on file indicate that he 
underwent audiograms in August 2004, October 2008, and May 
2009, but none of these records provide a basis to assign a 
higher rating.  Records also show that the Veteran has worn 
hearing aids for a long time, which have been evaluated and 
refitted as needed such as in October 2004.  In October 2008, 
he reported that he was doing well with his hearing aids.  

Therefore, based on the audiogram findings of record, there 
is no basis to assign ratings higher than 20 percent from 
January 29, 2003 and 30 percent from April 7, 2005.  



Further, the record does not demonstrate an exceptional 
pattern of hearing impairment under 38 C.F.R. § 4.86, that 
is, puretone threshold at 1000, 2000, 3000, and 4000 Hertz of 
55 decibels or more (i.e., for each frequency), or puretone 
threshold of 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Thus, evaluation of the 
Veteran's hearing impairment under 38 C.F.R. § 4.86 is not 
warranted.  

The Board has given consideration of whether separate ratings 
may be assigned for separate periods of time based on the 
facts found ("staged ratings"), particularly here where the 
higher rating claim has been pending for a lengthy period of 
time.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings).  The Board concludes that the 
evidence shows that the Veteran's bilateral hearing loss 
disability is appropriately rated as 20 percent beginning 
January 29, 2003 and 30 percent beginning April 7, 2005.  In 
arriving at the determination herein, the Board has 
considered all the evidence consistent with the Court's 
decision in Hart.

The Board concludes that there have been no clinical findings 
to show that the Veteran's bilateral hearing loss meets the 
criteria for higher ratings for the periods in consideration.  
As the preponderance of the evidence is against the claim for 
higher ratings for the periods beginning January 29, 2003 and 
April 7, 2005, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).  

Extraschedular Rating 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  



In one statement, dated in February 2009, the Veteran 
indicated that the quality of his life had declined because 
he did not have enough volume in his hearing aids and he was 
having difficulty in understanding what people say, 
particularly when in a crowd.  Evidence indicates that he is 
not employed, related to multiple disabilities.    

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

Comparing the Veteran's disability level and symptomatology 
to the Rating Schedule, the degree of disability is 
contemplated by the Rating Schedule and the assigned 
schedular rating is, therefore, adequate, and no referral for 
an extraschedular rating is required under 38 C.F.R. § 
3.321(b)(1).   


ORDER

A rating higher than 20 percent beginning January 29, 2003, 
and a rating higher than 30 percent beginning April 7, 2005, 
for bilateral hearing loss, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


